Name: Council Regulation (EEC) No 1627/86 of 6 May 1986 laying down rules for the description of special wines with regard to the indication of alcoholic strength
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 No L 144/4 Official Journal of the European Communities 29 . 5. 86 COUNCIL REGULATION (EEC) No 1627/86 of 6 May 1986 laying down rules for the description of special wines with regard to the indica ­ tion of alcoholic strength THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion of the alcoholic strength by volume on the labelling of such wines ; whereas in order to avoid distorting the conditions of competition between the various categories of wine, provisions should be adopted which, subject to necessary adaptations, are analogous to those laid down by Regulations (EEC) No 355/79 and (EEC) No 3309/85,Having regard to the Treaty establishing the EuropeanEconomic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the Common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 54 ( 1 ) thereof, Having regard to the proposal from the Commission, Article 1 1 . The description on the labelling of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines, as referred to in Annex II to Regulation (EEC) No 337/79 and Article 2 of Regulation (EEC) No 339/79 , shall include the actual alcoholic strength by volume. 2. The actual alcoholic strength by volume shall be indicated in accordance with the conditions laid down in the implementing provisions . Whereas Council Directive 79/ 112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and adverti ­ sing of foodstuffs for sale to the ultimate consumer (3), as last amended by Directive 86/ 197/EEC (4), provides for the introduction of the principle of the compulsory indi ­ cation of the actual alcoholic strength of all alcoholic beverages ; whereas, on the other hand, in Article 10a thereof it provides for the determination , by specific provisions, of detailed rules governing the indication of the alcoholic strength by volume on the labelling of products falling within heading Nos 22.04 and 22.05 of the Common Customs Tariff ; Article 2 Transitional arrangements shall be adopted in the imple ­ menting provisions concerning :  the entry into free circulation of products whose description and presentation do not conform to this Regulation ,  the use of stocks of labels or other labelling accesso ­ ries printed or manufactured before the date of entry into force of this Regulation . Whereas the description of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines is not regulated by Council Regulation (EEC) No 355/79 of 5 February 1979 laying down general ruels for the description and presentation of wines and grape musts ("), as last amended by Regulation (EEC) No 1625/86 (6), nor by Council Regulation (EEC) No 3309/85 of 18 November 1985 laying down general rules for the description and presen ­ tation of sparkling wines and aerated sparkling wines Q, as last amended by Regulation (EEC) No 1 626/86 f) ; whereas, specific rules should be laid down for the indica ­ (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 39 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 May 1988 . (}) OJ No L 33 , 8 . 2 . 1979, p. 1 . (4) See page 38 of this official Journal . 0 OJ No L 54, 5 . 3 . 1979, p. 99 . (6) See page 1 of this Official Journal . O OJ No L 320, 29 . 11 . 1985, p. 9 . (8) See page 3 of this Official Journal . 29 . 5 . 86 Official Journal of the European Communities No L 144/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1986 . For the Council The President P. H. van ZEIL